36 N.J. 532 (1962)
178 A.2d 208
SAMUEL BUSCAGLIA, PLAINTIFF,
v.
OWENS-CORNING FIBERGLAS, DEFENDANT-THIRD-PARTY PLAINTIFF-RESPONDENT,
v.
CATALYTIC CONSTRUCTION COMPANY, A DELAWARE CORPORATION, THIRD-PARTY-DEFENDANT-APPELLANT THIRD-PARTY-PLAINTIFF,
v.
WILLIAM E. SNELL AND MAY SNELL, INDIVIDUALLY AND TRADING AS WILLIAM E. SNELL COMPANY, THIRD-PARTY-DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued January 22, 1962.
Decided February 19, 1962.
*534 Mr. Herbert Horn argued the cause for third-party-defendant-appellant (Messrs. Lloyd, Horn, Megargee & Steedle, attorneys).
Mr. Carl Kisselman argued the cause for third-party-plaintiff-respondent (Messrs. Kisselman, Devine, Deighan & Montano, attorneys; Mr. Michael Patrick King, on the brief).
Mr. Samuel P. Orlando argued the cause for third-party-defendants-respondents.
The opinion of the court was delivered PER CURIAM.
We granted certification, 36 N.J. 136 (1961), to review the judgment of the Appellate Division whose opinion is reported in 68 N.J. Super. 508 (1961).
With respect to the claim of Owens-Corning Fiberglas against Catalytic Construction Company, we think it unnecessary to consider all of the theses explored by the Appellate Division. We affirm the judgment for the reason that we are satisfied that by paragraph 15 of the contract Catalytic assumed the burden of guarding employees of subcontractors against the hazard of injury by reason of the active operations of Owens; that section 19 of the contract, read in the light of Catalytic's undertaking in section 15, embraced claims arising out of the hazard we have described, and thus included the claim made by Buscaglia.
As to Catalytic's suit against Buscaglia's employer, Snell, we affirm the judgment in favor of Snell, for the reason that the covenant in their contract is too vague to be read as a promise to indemnify Catalytic with respect to claims of employees arising either out of Catalytic's negligence or Catalytic's contractual liability to Owens.
The judgment of the Appellate Division is accordingly affirmed.
*535 For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.